DIANE D. DALMY ATTORNEY AT LAW 8965 W. CORNELL PLACE LAKEWOOD, COLORADO 80227 303.985.9324 (telephone) 303.988.6954 (facsimile) email: ddalmy@earthlink.net April 27, 2010 Securities and Exchange Commission 450 Fifth Street N.W. Washington, D.C. 20549 Attn: Jennifer Monick Senior Staff Accountant Robert Telewicz Senior Staff Accountant Re: New Media Lottery Services, Inc. Form 10-K for Fiscal Year Ended April 30, 2009 Form 10-Q for Quarterly Period Ended October 31, 2009 File No. 000-349884 To Whom It May Concern: On behalf of New Media Lottery Services, Inc., a Delaware corporation (the “Company”), this letter is to confirm receipt of the letter from the Securities and Exchange Commission letter dated February 4, 2010 (the “SEC Letter”). Based upon my telephone conference with Ms. Monick, we will be responding to the comments in the SEC Letter and filing the Company’s amended Form 10-K for fiscal year ended April 30, 2009 and amended Form 10-Q for quarterly period ended October 31, 2009 by the deadline provided in the extension to May 15, 2010. Sincerely, Diane D. Dalmy
